DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 11/02/2021 containing amendments and remarks to the claims.
The rejection of claim 3 under 35 U.S.C. 112(b) has been withdrawn due to amendments made to the claim. 

Terminal Disclaimer
The terminal disclaimer filed on 11/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 17/041,015 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The submission and approval of the terminal disclaimer filed on 11/02/2021 overcomes the double patenting rejection of record. The double patenting rejection has been withdrawn.

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 17-26 directed to inventions non-elected without traverse.  Accordingly, claims 17-26 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 10-12, filed 11/02/2021, with respect to the rejection of claims 1-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The Applicant has clarified and persuasively argued that claim 1 does not omit any essential structural limitation necessary to achieve the claimed maldistribution. Therefore, the rejection of claims 1-16 under 35 U.S.C. 112(b) has been withdrawn. 
No prior art alone or in combination with references discloses or reasonably suggests a method of transforming a hydrocarbon feed into a pyrolysed product in a reverse flow reactor apparatus exhibiting an asymmetric heating feed profile and a low maldistribution parameter as recited in claim 1. Specifically, no prior art discloses a pyrolysis method using a reverse flow reactor apparatus wherein the heating mode is operated under conditions such that a maldistribution parameter is at 5% or less, and such that a ratio of the pressure drop across the reaction zone to an average axial kinetic energy density of the feeds within the first and second void spaces is at least 10. 
Keusenkothen et al. (US 2014/0303416 A1) discloses a method and apparatus for converting hydrocarbons into olefins comprising use of a regenerative reverse flow reactor, wherein the method involves a pyrolysis mode, a purge mode, and an exothermic combustion mode. Keusenkothen fails to disclose operating the exothermic combustion mode such that maldistribution is at 5% of less and ratio of the pressure drop across the reaction zone to average axial kinetic energy density of the feeds within a first and second void space is at least 10 as recited in claim 1. Keusenkothen is silent with regards to maldistribution and pressure drop, and it is not evident that the claimed limitations would be inherent to the process of Keusenkothen.

Therefore, no prior art discloses or suggests a method as recited in claim 1 wherein the heating mode is operated under conditions such that a maldistribution parameter is at 5% or less, and such that a ratio of the pressure drop across the reaction zone to an average axial kinetic energy density of the feeds within the first and second void spaces is at least 10, and as such claims 1-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hershkowitz et al. (US 2013/0157205 A1) discloses a mixer/flow distributor for use in a regenerative reactor such as a reverse flow reactor (Abstract). Hershkowitz discloses operating the mixer distributor such that the distributor has a maldistribution of less than or equal to 15% and a pressure drop less than 0.3 bar (claim 1). Hershkowitz is relevant to the Applicant’s disclosure, however, fails to cure the deficiencies of the closest prior art discussed above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772